Title: The American Commissioners to Vergennes, 24 January 1779: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Vergennes, Charles Gravier, comte de


<Passy, January 24, 1779: We received your letter of the 20th enclosing M. de Sartine’s answer relative to the convoy we requested. We do not understand his reference to the four vessels supposedly mentioned by us and fear he has been misinformed. On December 29 we asked for a convoy. You asked on January 9 where the ships were collected, and on the 15th we told you they were at Nantes. We subsequently have been informed there are about fifteen vessels; the gentlemen at Nantes have been at considerable expense awaiting a convoy, which we beseech you to grant immediately.>
